Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 29, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141915 & (19)                                                                                       Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 141915
                                                                    COA: 299213
                                                                    Eaton CC: 2010-020062-FC
  MARK SHAWN MORGAN,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 11, 2010 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 29, 2010                    _________________________________________
         1026                                                                  Clerk